i]

12

13

14

13

16

17

i8

19

20

21

22

24

25

26

27

28

 

Se 8:19-cv-01914-JVS-KES Document 45 Filed 09/23/20 Page 1of2 Page ID #:18§

Joseph Bakhos Esq,

State Bar Number: 327636

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

ADAM GHADIRI, Case Ne.: 8:19-cv-01914-JVS-KES

Plaintiff,

VS. NOTICE OF SETTLEMENT

TOPS AUTO SUPPLY INC., a corporation;
PARDO SILVESTRI, an individual;
ACREAGE DOWS, an individual,

 

Defendants

 

TO ALL PARTIES IN INTEREST:

NOTICE IS HEREBY GIVEN that Plaintiff, ADAM GHADIRI, has reached a full and
comprehensive settlement of this civil action with mutual general releases.

The settlement has been reached involving the Plaintiff and the Defendants TOPS AUTO
SUPPLY INC., a corporation; PARDO SILVESTRI, an individual; ACREAGE DOWS, an
individual.
if

if

NOTICE OF SETTLEMENT

 

 
10

Il

i2

13

14

15

17

18

19

20

21

22

23

24

25

26

2?

28

 

se 8:19-cv-01914-JVS-KES Document 45 Filed 09/23/20 Page 2 of2 Page ID #:189

The parties are awaiting final execution and signing of the settlement paperwork.

(2— ~

Joseph Bakhos, Esq. ~
Attorney for Plaintiff

NOTICE OF SETTLEMENT

 

 
